To compel respondent to vacate an order canceling the designation of relator’s paper as the one for publication of the lists of lands to be sold for taxes, in the County of Iosco, in the year 1891.
Denied January 21, 1891.
The auditor general whose term expired December 31, 1890, had undertaken, under Sec. 54 of Act No. 195, Laws of 1889, to designate the newspapers in which such lists, with the notice of the filing thereof, should be published, under section 52 of said act, in the absence of the filing of any petition.
Relator contended that contract relations existed, but respondent insisted that the act done was a mere designation, which the auditor general had power to revoke, and that there could be no valid designation until the petition was filed.